In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1136V
                                        Filed: May 3, 2022
                                          UNPUBLISHED


    CAROYLN PIERSON,                                            Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Pneumococcal conjugate (“Prevnar-
    SECRETARY OF HEALTH AND                                     13”) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                             Syndrome (“GBS”)

                         Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Austin Egan, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

       On August 23, 2017, Carolyn Pierson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). On April 12, 2018, petitioner filed an amended petitioner, alleging that as
a result of her pneumococcal conjugate (“Prevnar 13”) vaccine administered on January
6, 2018, she suffered from Guillain-Barre Syndrome (“GBS”). (ECF No. 12.)

        On January 19, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her GBS. On May 3, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $155,000.00 in pain and
suffering. (ECF No. 86.) In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.




1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $155,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                         s/Daniel T. Horner
                                                         Daniel T. Horner
                                                         Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
    CAROLYN PIERSON,                                 )
                                                     )
                  Petitioner,                        )
                                                     )    No. 17-1136V
    v.                                               )    Special Master Horner
                                                     )    ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                  Respondent.                        )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On August 23, 2017, petitioner filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 et seq. (“Vaccine

Act”). ECF No. 1. On April 12, 2018, petitioner filed an amended petition, alleging that as a

result of a pneumococcal conjugate (“Prevnar-13”) vaccine administered on January 6, 2015, she

suffered from Guillain-Barre Syndrome (“GBS”). ECF No. 12. On July 30, 2018, the Secretary

of Health and Human Services (“respondent”) filed a Rule 4(c) Report recommending

compensation be denied. ECF No. 20. On November 17 and 18, 2021, Special Master Horner

held an entitlement hearing, and on January 19, 2022, he issued a Ruling on Entitlement, finding

that petitioner was entitled to compensation for her GBS. 1 ECF No. 80.




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s
January 19, 2022 entitlement decision.
I.     Items of Compensation

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$155,000.00 in pain and suffering. See 42 U.S.C. § 300aa-15(a)(4). This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 2: a lump sum payment of $155,000.00, in the form of a

check payable to petitioner.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      TRACI R. PATTON
                                                      Assistant Director
                                                      Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.


                                                 2
                        /s/ AUSTIN J. EGAN
                        Austin J. Egan
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146, Ben Franklin Station
                        Washington, DC 20044-0146
                        Tel: (202) 451-7479
                        Austin.J.Egan@usdoj.gov

Date: May 3, 2022




                    3